PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/427,020
Filing Date: 30 May 2019
Appellant(s): Caruk et al.



__________________
Nathan H. Calvert (Reg. No. 48,990)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief entered on 5/25/2021.


(1) Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

(2) Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(3) Status of Claims
The statement of the status of claims contained in the brief is correct.

(4) Status of Amendments After Final
No amendment after final has been filed.

(5) Summary of Claimed Subject Matter
The summary of claimed subject matter contained in the brief is correct.

(6) Grounds of Rejection To Be Reviewed On Appeal.
The grounds of Rejection to be reviewed on appeal contained in the brief is correct.

(7) Claims Appendix
The copy of the appealed claims contained in the Appendix to the brief is correct.

(8) Evidence Relied Upon

Pub. No. US2019/0303318			Mao et al.			10-2019

(9) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
	Claims 1-3, 5, 7-11, 14-17, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Das Sharma (Pub. No. US20180329855) in view of Mao et al. (Pub. No. US2019/0303318)
As per claim 1, Das Sharma discloses a link controller (fig.1, i.e., 115) comprising:
a Peripheral Component Interconnect Express (PCIe) physical layer circuit (fig.1, i.e., interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, which represented as communication protocol stack 200 which include physical layer 220 in figure 2) coupled to a communication link (fig.1, 116, 132, 119) and providing a data path over said communication link; (paragraph 34-35, fig.2, i.e., physical layer 220 is provide communication path to external device via data link. Physical Layer 220 representation to the Data Link Layer 210 representation and finally (for Transaction Layer Packets) to the form that can be processed by the Transaction Layer 205 of the receiving device.) 
a first data link layer controller (fig.1, 116, 132, 119 as further show in fig.2, i.e., 210) which operates according to a PCIe protocol (fig5, i.e., PCIe stack 520); (paragraph 144, i.e., a specific port to communicate with another device over a link, the protocol negotiation logic to determine which of the plurality of different protocols to apply on the link, wherein a PCIe protocol is one of different protocols apply on the first data link)
a second data link layer controller(fig.1, 116, 132, 119 as further show in  fig.2, i.e., 210)  which operates according to a Gen-Z protocol (fig.5, i.e., 525 alternate stack); (paragraph 58, i.e., the bus logic may utilize a PCIe PHY (e.g., PCIe Gen 5.0 PHY) and support not only native PCIe protocols but also one or more additional protocols (to run on the PCIe PHY), including coherency, memory, and I/O protocols, among other examples.) 
a MUX (i.e., multiplexer logic) coupled to the first data link layer controller and the PCIe physical layer circuit; and (paragraph 57-58, i.e., multiplexer logic being used to multiplex between the multiple protocols on the same lanes of the link, among other example features. In one example, the bus logic may enable these multiple different protocols to be dynamically multiplexed over the common PHY.)
a protocol translation circuit ( paragraph 62, i.e., a link training state machine 600) communicated between the MUX and the second data link layer controller, the protocol translation circuit receiving traffic data from the second data link layer controller in a  second format, (paragraph 58, i.e., the bus logic may utilize a PCIe PHY (e.g., PCIe Gen 5.0 PHY) and support not only native PCIe protocols but also one or more additional protocols (to run on the PCIe PHY), including coherency, memory, and I/O protocols, among other examples.) and passing the encapsulated traffic data to the MUX. (paragraph 62-64, i.e., a particular training state in a PCIe LTSSM may be utilized for the negotiation of protocols between devices on a data link.  The physical layer logic of each of the devices process the received information to determine the supported protocols of the participating devices prior to the conclusion of the configuration state. PCI Express uses packets to communicate information between components.  Packets are formed in the Transaction Layer 205 and Data Link Layer 210 to carry the information from the transmitting component to the receiving component to mulplexer via physical layer as further cited in paragraph 34-35)  
Das Sharma discloses all the limitations as the above but does not explicitly show the protocol translation circuit coupled between the multiplexer-demultiplexer and the second data link layer controller and a multiplexer-demulplexer. However, Mao discloses this. (paragraph 9-10, figure 8, i.e., a physical interface having a plurality of lanes, an endpoint device having a plurality of interfaces, a plurality of multiplexers disposed between the physical interface and the endpoint device, and a controller configured to route a first portion of the lanes to a first portion of the interfaces through the multiplexers in response to a selected mode of the plurality of operational modes. And as shown in fig.8, i.e., 82 a multiplexer-demultiplexer is comprises MUXa for multiplexing received data 821 to PHY 81 and deMUXb for multiplexing transmit data 822 to PHY 81 as further cited in paragraph 49 )
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to consider the teachings of Mao with the teaching of Das Sherma to provide a “PHY FLEXIBLE MUX," that coupled to the protocol translation circuit and data link for automatically be configured to adapt to different enterprise form factors to supports a plurality of operational modes so as to be compatible to enhance the system performance.  
In addition, the modified system of Das Sharma teaches the system supports multiple protocols and “negotiation protocol , as cited in paragraph 64, i.e.,  the negotiation protocol to modify PCIe training sets, i.e., link width, for communication between devices in a link. However,  Sharma does not teach , a protocol translation circuit that encapsulate protocol traffic in another format. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made,  because Das Sharma teaches a communication system supporting different protocols, thus to translation and encapsulating packets from one protocol to another protocol is known in the art for supporting data communication between devices.

As per claim 2, Das Sharma discloses wherein the protocol translation circuit receives an indication from the PCIe physical layer circuit that the communication link is ready to initiate a connection, transmits an indication to the PCIe physical layer circuit to initiate a connection, and during the connection passes only data from the second data link layer controller through the multiplexer-demultiplexer to the PCIe physical layer circuit. (paragraph 70, i.e., protocol negotiation may be completed so that by the 


As per claim 3,  Das Sharma discloses wherein the protocol translation circuit operates to prepare PCIe-formatted transaction layer packets (TLPs) including data from one or more Gen-Z packets and PCIe framing data. (paragraph 62-64, i.e., a particular training state in a PCIe LTSSM may be utilized for the negotiation of protocols between devices on a data link.  The physical layer logic of each of the devices may process the received information to determine the supported protocols of the participating devices prior to the conclusion of the configuration state (e.g., before the transitioning from the Configuration.Complete substate 725), among other examples. PCI Express uses packets to communicate information between components.  Packets are formed in the Transaction Layer 205 and Data Link Layer 210 to carry the information from the transmitting component to the receiving component via physical layer as further cited in paragraph 34-35)  

As per claim 5, Das Sharma discloses wherein the protocol translation circuit operates to express the traffic data from the one or more Gen-Z packets with PCIe symbols. (paragraph 72, i.e., Utilizing customizable fields defined in a standardized ordered set may also have the advantage of leveraging 
the existing infrastructure without defining a new ordered set (although support for a specific generation (e.g., Gen 4) of the underlying protocol (e.g., PCIe) may be a prerequisite for the use of such ordered sets) and  (paragraph 58, i.e., the bus logic may utilize a PCIe PHY (e.g., PCIe Gen 5.0 PHY) and support not only native PCIe protocols but also one or more additional protocols (to run on the PCIe PHY), including coherency, memory, and I/O protocols, among other examples.)



transmit and receive alternative protocol negotiation information over the communication link; and, in response to receiving the alternative protocol negotiation information, cause the MUX to selectively couple the PCIe physical layer circuit to the second data link layer controller. (paragraph 62-64, i.e., a particular training state in a PCIe LTSSM may be utilized for the negotiation of protocols between devices on a data link.  The physical layer logic of each of the devices process the received information to determine the supported protocols of the participating devices prior to the conclusion of the configuration state (e.g., before the transitioning from the Configuration. Complete substate 725), among other examples. In addition at paragraph 34-35, i.e., PCI Express uses packets to communicate information between components.  Packets are formed in the Transaction Layer 205 and Data Link Layer 210 to carry the information from the transmitting component to the receiving component.) 

As per claim 8, Das Sharma discloses a method comprising:
selectively causing a MUX to communicate a Peripheral Component Interconnect Express (PCIe) physical layer circuit through a protocol translation circuit to a Gen-z data link layer controller; and (paragraph 57-58, i.e., multiplexer logic being used to multiplex between the multiple protocols on the same lanes of the link, among other example features. In one example, the bus logic may enable these multiple different protocols to be dynamically multiplexed over the common PHY.)
at the protocol translation circuit, receiving traffic data from the Gen-z data link layer controller in a Gen-Z format, the Gen-Z format traffic data in a PCIe format, and (paragraph 58, i.e., the bus logic may utilize a PCIe PHY (e.g., PCIe Gen 5.0 PHY) and support not only native PCIe protocols but also one or more additional protocols (to run on the PCIe PHY), including coherency, memory, and I/O protocols, among other examples.) passing the encapsulated traffic data through the MUX to the PCIe (paragraph 62-64, i.e., a particular training state in a PCIe LTSSM may be utilized for the negotiation of protocols between devices on a data link.  The physical layer logic of each of the devices process the received information to determine the supported protocols of the participating devices prior to the conclusion of the configuration state (e.g., before the transitioning from the Configuration.Complete substate 725), among other examples. PCI Express uses packets to communicate information between components.  Packets are formed in the Transaction Layer 205 and Data Link Layer 210 to carry the information from the transmitting component to the receiving component via physical layer as further cited in paragraph 34-35)  
Das Sharma discloses all the limitations as the above but does not explicitly show a multiplexer-demultiplexer to couple a Peripheral Component Interconnect Express (PCIe) physical layer circuit through a protocol translation circuit to a Gen-z data link layer controller and a multiplexer-demulplexer. However, Mao discloses this. (paragraph 9-10, figure 8, i.e., a physical interface having a plurality of lanes, an endpoint device having a plurality of interfaces, a plurality of multiplexers disposed between the physical interface and the endpoint device, and a controller configured to route a first portion of the lanes to a first portion of the interfaces through the multiplexers in response to a selected mode of the plurality of operational modes. And as shown in fig.8, i.e., 82 a multiplexer-demultiplexer is comprises MUXa for multiplexing received data 821 to PHY 81 and deMUXb for multiplexing transmit data 822 to PHY 81 as further cited in paragraph 49 ). 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to consider the teachings of Mao with the teaching of Das Sherma to provide a “PHY FLEXIBLE MUX," that coupled to the protocol translation circuit and data link for automatically be configured to adapt to different enterprise form factors to supports a plurality of operational modes so as to be compatible to enhance the system performance.  


As per claim 9, Das Sharma discloses   the method  further comprising, at the protocol translation circuit, receiving an indication from the PCIe physical layer circuit that the communication link is ready to initiate a connection, transmitting an indication to the PCIe physical layer circuit to initiate a connection, and during the connection passing only data from the other data link layer controller through the multiplexer-demultiplexer to the PCIe physical layer circuit. (paragraph 70, i.e., protocol negotiation may be completed so that by the time the lane number assignments are completed and the link is ready to move on to an active state (e.g., L0) the set of alternate protocols may be determined.)  

As per claim 10, Das Sharma discloses    the method  further comprising, at the protocol translation circuit, preparing PCIe-formatted transaction layer packets (TLPs) including data from one or more Gen-Z packets and PCIe framing data. (paragraph 62-64, i.e., a particular training state in a PCIe LTSSM may be utilized for the negotiation of protocols between devices on a data link.  The physical layer logic of each of the devices may process the received information to determine the supported protocols of the participating devices prior to the conclusion of the configuration state (e.g., before the transitioning from the Configuration. Complete substate 725), among other examples. PCI Express uses packets to 

As per claim 11, Das Sharma discloses   the method  further comprising, at the protocol translation circuit, expressing the data from the one or more Gen-Z packets with PCIe symbols. (paragraph 72, i.e., Utilizing customizable fields defined in a standardized ordered set may also have the advantage of leveraging the existing infrastructure without defining a new ordered set (although support for a specific generation (e.g., Gen 4) of the underlying protocol (e.g., PCIe) may be a prerequisite for the use of such ordered sets) and  (paragraph 58, i.e., the bus logic may utilize a PCIe PHY (e.g., PCIe Gen 5.0 PHY) and support not only native PCIe protocols but also one or more additional protocols (to run on the PCIe PHY), including coherency, memory, and I/O protocols, among other examples.)
As per claim 12, Das Sharma discloses  the method  further comprising, at the protocol translation circuit, formatting the TLPs such that a TLP transmission does not extend beyond an interval between a selected PCIe skip ordered set (SKP OS) and a subsequent SKP OS required by the PCIe physical layer circuit. (paragraph 47, i.e., the Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, applies packet sequence identifier 211, i.e. an identification number or packet number, calculates and applies an error detection code, i.e. CRC 212, and submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device. a SKP ordered set may be used to perform handshaking and communication of supported protocols by devices on a link as further cited in paragraph 72 )

As per claim 14, Das Sharma discloses    the method  further comprising, transmitting and receiving alternative protocol negotiation information over the communication link; and, in response to receiving 

As per claim 15, Das Sharma discloses   a data processing platform comprising: 
a central processing unit(fig.1, i.e., 105); 
a dual-protocol link controller (fig.1, i.e., 115) coupled to said central processing unit and comprising: 
a Peripheral Component Interconnect Express (PCIe) physical layer circuit coupled to a communication link and providing a data path over said communication link; (paragraph 34-35, fig.2, i.e., physical layer 220 is provide communication path to external device via data link. Physical Layer 220 representation to the Data Link Layer 210 representation and finally (for Transaction Layer Packets) to the form that can be processed by the Transaction Layer 205 of the receiving device.)
a first data link layer controller which operates according to a PCIe protocol; (paragraph 144, i.e., a specific port to communicate with another device over a link, the protocol negotiation logic to determine which of the plurality of different protocols to apply on the link, wherein a PCIe protocol is one of different protocols apply on the first data link)

a protocol translation circuit communicates between the MUX and the second data link layer controller, the protocol translation circuit receiving traffic data from the second data link layer controller in a Gen-Z format, translating the Gen-Z format traffic data to a PCIe format, and passing the traffic data to the MUX. (paragraph 62-64, i.e., a particular training state in a PCIe LTSSM may be utilized for the negotiation of protocols between devices on a data link.  The physical layer logic of each of the devices process the received information to determine the supported protocols of the participating devices prior to the conclusion of the configuration state (e.g., before the transitioning from the Configuration.Complete substate 725), among other examples. PCI Express uses packets to communicate information between components.  Packets are formed in the Transaction Layer 205 and Data Link Layer 210 to carry the information from the transmitting component to the receiving component via physical layer as further cited in paragraph 34-35)  
Das Sharma discloses all the limitations as the above but does not explicitly show the protocol translation circuit coupled between the multiplexer-demultiplexer and the second data link layer controller  and a multiplexer-demulplexer. However, Mao discloses this. (paragraph 9-10, figure 8, i.e., a physical interface having a plurality of lanes, an endpoint device having a plurality of interfaces, a plurality of multiplexers disposed between the physical interface and the endpoint device, and a controller configured to route a first portion of the lanes to a first portion of the interfaces through the multiplexers in response to a selected mode of the plurality of operational modes. And as shown in fig.8, i.e., 82 a multiplexer-demultiplexer is comprises MUXa for multiplexing received data 821 to PHY 81 and deMUXb for multiplexing transmit data 822 to PHY 81 as further cited in paragraph 49 ).

In addition, the modified system of Das Sharma teaches the system supports multiple protocols and “negotiation protocol , as cited in paragraph 64, i.e.,  the negotiation protocol to modify PCIe training sets, i.e., link width, for communication between devices in a link. However,  Sharma does not teach , a protocol translation circuit that encapsulate protocol traffic in another format. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made,  because Das Sharma teaches a communication system supporting different protocols, thus to translation and encapsulating packets from one protocol to another protocol is known in the art for supporting data communication between devices.

As per claim 16, Das Sharma discloses   wherein the protocol translation circuit receives an indication from the PCIe physical layer circuit that the communication link is ready to initiate a connection, transmits an indication to the PCIe physical layer circuit to initiate a connection, and during the connection passes only data from the second data link layer controller through the multiplexer-demultiplexer to the PCIe physical layer circuit. (paragraph 70, i.e., protocol negotiation may be completed so that by the time the lane number assignments are completed and the link is ready to move on to an active state (e.g., L0) the set of alternate protocols may be determined.)  

As per claim 17, Das Sharma discloses   wherein the protocol translation circuit operates to prepare PCIe-formatted transaction layer packets (TLPs) including data from one or more Gen-Z packets and PCIe 

As per claim 20, Das Sharma discloses  the data processing platform  further comprising: a memory module comprising a memory, a media controller coupled to the memory, and an interface controller coupled to the media controller and the communication link, a second PCIe physical layer circuit communicatively coupled to a second Gen-Z data link layer controller through a second protocol translation circuit. (paragraph 62-64, i.e., a particular training state in a PCIe LTSSM may be utilized for the negotiation of protocols between devices on a data link.  The physical layer logic of each of the devices process the received information to determine the supported protocols of the participating devices prior to the conclusion of the configuration state. In addition at paragraph 34-35, i.e., PCI Express uses packets to communicate information between components.  Packets are formed in the Transaction Layer 205 and Data Link Layer 210 to carry the information from the transmitting component to the receiving component.)




Claim Objections
Claims 4, 12, 18, 6, 13, 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claims 4, 12, 18 , Prior arts fail to disclose wherein the protocol translation circuit operates to format the TLPs such that a TLP transmission does not extend beyond an interval between a selected PCIe skip ordered set (SKP OS) and a subsequent SKP OS required by the PCIe physical layer circuit.  
As per claims 6,13, 19, prior arts fail to disclose wherein the protocol translation circuit receives a request from the PCIe physical layer circuit to provide a gap in data transmission for inserting a PCIe skip ordered set (SKP OS), and in response, halts packet transmission to allow the PCIe physical layer circuit to insert a SKP OS.  

(10) Response to Argument 
	Appellants’ brief filed on 3/23/06 have been fully considered but does not place the application in condition for allowance.
a. With respect to claims 1,8, and 15, Appellant argues that neither Das Sharma nor Mao disclose a protocol translation circuit passing encapsulated traffic data from a data link layer controller to the multiplexer-demultiplexer as claimed. Examiner respectfully disagrees, As Sharma notes at Paragraph 57-58, bus logic (e.g., implemented in circuitry (or other hardware), firmware, and/or software) may be provided, which implements  a particular physical layer of a first protocol and the higher-level layers for multiple different protocols, which may each run on top of the physical layer of the first protocol.  These multiple different protocols may include the first protocol, with the bus logic supporting the entire protocol stack of the first protocol.  In one example, the bus logic may enable 

b. Furthermore, Appellant argues that Das Sharma as cited at paragraph 58 and elsewhere does not disclose a GenZ protocol as claimed, Das Sharma does not mention Genz protocols at all. Examiner respectfully disagrees., (paragraph 57-58, the bus logic may enable these multiple different protocols to be dynamically multiplexed over the common PHY. The bus logic may utilize a PCIe PHY (e.g., PCIe Gen 5.0 PHY) and support not only native PCIe protocols but also one or more additional protocols (to run on the PCIe PHY). Wherein  PHIe Gen 5.0 PHY and more additional protocols is equivalent as Appellant’s claimed Gen-Z format. Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied and Appellants’ position is not seen to be persuasive towards patentability.

c. In addition Appellant argues that neither Das Sharma nor Mao disclose a protocol translation circuit passing encapsulated traffic data from a data link layer controller to the multiplexer-demultiplexer. Examiner respectfully disagrees. As Das Sharma notes at (Paragraph, Examiner further cited for clarification),  discloses each interface in figure 1, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200,and utilizing this protocol stack to communicate with another devices with different protocols.  Further, par. 37 of Das Sharma teaches transaction layer 205 is to provide an interface between a devices via layer protocol stack 200.  A primary responsibility of the transaction layer 205 is the assembly and disassembly of packets between devices via interfaces. Thus these assembly and disassembly of packets is equivalent as claimed 

d. With respect to claims 3, 10, 17, Appellant argues that Das Sharma (paragraph 62-64 as preparing PCIe-formatted transaction layer packets including data from one or more Gen-Z packet and PCIe framing data. However, the LTSSM does not perform any operations at the data link layer and cannot possibly encapsulate Gen-Z packets insde PCIe transaction layer packet as claimed. Instead, the LTSSM of Das Sharma configures the PHY link and does not perform any data formatting or encapsulation functions. Examiner respectfully disagrees. As the above, As Das Sharma notes at (Paragraph, Examiner further cited for clarification),  discloses each interface in figure 1, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200,and utilizing this protocol stack to communicate with another devices with different protocols.  Further, par. 37 of Das Sharma teaches transaction layer 205 is to provide an interface between a devices via layer protocol stack 200.  A primary responsibility of the transaction layer 205 is the assembly and disassembly of packets between devices via interfaces. Thus these assembly and disassembly of packets is equivalent as claimed encapsulating from one format traffic data in another format and passing to. Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied and Appellants’ position is not seen to be persuasive towards patentability.

e. With respect to claims 4, 12, 18, Appellant argues that there is no disclose concerning the SKP(skip) ordered set interval. The claims have been objected.  


f. With respect to claim 5 and 11, the Office Action cites Das Sharma at paragraph 72, 58 as teaching the use of PCIe sysmbols to express Gen-Z packets. However, the customizable fields of the standardized ordered set as cited are part of the protocol overhead not part of TLPs or traffic data packets. They do not contain traffic data and in the alleged combination, would not contain the alternate protocol data which is required to be encapsulated in the PCIe-formatted TLPs. Thus, the portion of Das Sharma discusses using them to signal the establishment of alternate protocols, not to transmit any data traffic within an alternate protocol. Examiner respectfully disagrees. As Sharma notes at Paragraph 57-58, bus logic (e.g., implemented in circuitry (or other hardware), firmware, and/or software) may be provided, which implements  a particular physical layer of a first protocol and the higher-level layers for multiple different protocols, which may each run on top of the physical layer of the first protocol.  These multiple different protocols may include the first protocol, with the bus logic supporting the entire protocol stack of the first protocol.  In one example, the bus logic may enable these multiple different protocols to be dynamically multiplexed over the common PHY. These bus logics with multiple different protocols is equivalent as protocols translation that format from one form to the other that links to multiplexer. Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied and Appellants’ position is not seen to be persuasive towards patentability.


Claims   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Prior arts fail to disclose the cited claims. 

(11) Related proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the Examiner in the Related Appeals and Interferences section of this Examiner’s answer.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully Submitted,



 /Kim T. Huynh/
Examiner, Art Unit 2185

Conferees :
/TIM T VO/Supervisory Patent Examiner, Art Unit 2185

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184